Citation Nr: 1607383	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus deformity, with a history of bilateral plantar fasciitis.

2.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to August 1984, and from July 1990 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2009 rating decision granted service connection for bilateral pes planus deformity and assigned a noncompensable rating, effective December 1, 2008.  The Veteran appealed the initial rating assigned.  The March 2009 rating decision denied the Veteran's claim of service connection for a left elbow disability.

The Board previously considered this matter in February 2013, at which time it remanded for the RO to reschedule a Board hearing.  In a June 2014 statement, the Veteran canceled his hearing request.  As such, the request is deemed withdrawn.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's bilateral pes planus has been manifested by moderate foot pain on manipulation and use of the feet, but not by marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.

2.  The weight of the evidence is against a finding that the Veteran has a current left elbow disability that is related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, for bilateral pes planus with a history of bilateral plantar fasciitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2015).

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to the claims on appeal in May 2008, February 2009, and May 2009, prior to the initial adjudication.  Further, all identified, available records have been obtained.    

VA provided VA examinations in June 2008 and November 2011.  The June 2008 VA examination addressed, in relevant part, the etiology of the bilateral pes planus.  It also addressed left elbow symptoms reported by the Veteran.  In his September 2009 substantive appeal, the Veteran questioned the adequacy of the June 2008 VA examination, as it relates to the current severity of his bilateral foot disability.  Thereafter, he underwent a second VA examination in November 2011, which focused on the current severity of the service-connected pes planus.  There is no argument or indication that this second examination was inadequate.

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  See 38 U.S.C.A. § 5103A(a)(2). 


II.  Analysis

Increased Rating for Bilateral Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Musculoskeletal foot disabilities are addressed in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The Veteran is service-connected for bilateral pes planus with bilateral plantar fasciitis, with a rating of 10 percent under Diagnostic Code 5276.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. 

In this case, the Board finds that an initial rating of 10 percent, but no higher, for bilateral pes planus is warranted for the entire appeal period.

A June 2008 VA examination shows a diagnosis of bilateral pes planus.  Physical examination of the right foot revealed no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  Physical examination of the left foot revealed mild tenderness at the left arch, but no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  Additionally, the examiner noted malalignment of the left Achilles tendon, with inward bowing.  No other deformities or foot conditions were noted and there were no callosities.

A November 2011 VA examination shows pain on manipulation of both feet and pain accentuated on use of both feet.  No malalignment or deformity was noted.  

The Board finds that the Veteran's bilateral foot disability more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5276, for moderate pes planus, as there has been evidence of pain on use and manipulation, and inward bowing of the Achilles tendon.  The higher 30 percent rating for pes planus under Diagnostic Code 5276 is not warranted as the evidence shows moderate symptoms of foot pain, with no objective evidence of marked deformity, pain on manipulation accentuated, swelling on use, or characteristic callosities.

The Board has considered whether Diagnostic Code 5284 (for "other" foot injuries) is applicable to present case, as the Veteran's service-connected pes planus encompasses plantar fasciitis, a foot condition that is not specifically listed in Diagnostic Codes 5276 through 5283.  In this regard, the Board finds that the Veteran's plantar fasciitis is adequately contemplated by his assigned ratings under Diagnostic Code 5276.  Plantar fasciitis is defined in part as inflammation of the soles of the feet.  See Stedman's Medical Dictionary 1392, 652 (27th ed. 2000).  Diagnostic Code 5276 explicitly considers swelling, pain, and tenderness of the plantar surfaces of the feet.  As such, Diagnostic Code 5276 is the proper diagnostic code to apply to his service-connected pes planus with plantar fasciitis.  Similarly, a separate rating for plantar fasciitis under Diagnostic Code 5284 would result in prohibited pyramiding, as the symptomatology for the Veteran's pes planus overlaps with the symptomatology of his plantar fasciitis.  38 C.F.R. § 4.14.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence supports a rating of 10 percent, but no higher, for the Veteran's service-connected pes planus with plantar fasciitis.

Service connection for a Left Elbow Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current left elbow disability that is related to an injury in service.  See May 2009 notice of disagreement; September 2009 substantive appeal.  He is competent to report his observable symptoms and history, including the onset and timing of left elbow symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific left elbow disability or the cause of his symptoms, as this requires testing and medical expertise.  Id.

The June 2008 VA examiner found, after considering the Veteran's report of elbow pain and weakness, that the Veteran did not have a current left elbow disability.  Further, the records contains no treatment records, VA or otherwise, and the Veteran has not indicated any form of treatment.  As such, there is no lay or medical evidence of treatment for, or a diagnosis of, a left elbow disability.  

As stated above, the Veteran is not competent to diagnose a specific elbow disability, as that requires medical expertise.  In contrast, a VA examiner considered his complaints of left elbow symptoms and, after examination, found no pathology to render a diagnosis.  See June 2008 VA examination.  Further, the Veteran has not submitted evidence showing treatment for, or a diagnosis of, a left elbow disability.  A lay statement written by G.J.D. relates his observations of a neck injury in service preventing the Veteran from lifting his left arm above his head; there is no mention of an elbow injury and, even if there was, this would not establish current disability during the appeal period.

In sum, the most probative evidence shows that the Veteran does not have a current left elbow disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a respiratory disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

A higher rating of 10 percent for bilateral pes planus is granted, from November 29, 2011, forward.

Service connection for a left elbow disability is denied.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


